Citation Nr: 1536607	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  05-01 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1981 to August 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In July 2009 the Veteran testified before the undersigned sitting at the RO.  He also testified before a hearing officer at the RO in November 2011.  Transcripts of both hearing are in the file.

In October 2009, the Board remanded the case for further development.  In December 2011, the Board denied the claim for an increased rating for DJD of the right knee and remanded the claim for a TDIU for further development.  In June 2014, the Board vacated the portion of its December 2011 decision that denied entitlement to a rating in excess of 10 percent for DJD of the right knee pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  

In November 2014, VA notified the Veteran that he was scheduled for a videoconference hearing before the undersigned in December 2014.  This notice was mailed to the Veteran's last known address of record and VA has received no communication, written or otherwise, from the Veteran regarding his failure to report to the hearing.  Therefore, the Board finds that the Veteran failed to appear for his scheduled hearing without good cause and his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

In February 2015, the Board remanded the case for further development, which has not been completed.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2015, the Board remanded the appeal for further development.  Specifically, the Board ordered that the AOJ (i) obtain and associate any outstanding VA treatment records, (ii) obtain and associate the Veteran's VA vocational rehabilitation file; and (iii) readjudicate the claims and issue a supplemental statement of the case (SSOC) on any benefit that remained denied.

In March 2015, the AOJ associated the Veteran's VA treatment records with the claims file.  However, the AOJ failed to obtain the Veteran's VA vocational rehabilitation file (or document any efforts to do so) or readjudicate the claims and issue a SSOC on any benefit that remained denied.  As the requested development has not been completed, further action is needed to ensure compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA vocational rehabilitation file.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Following the above-requested development, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a SSOC.  The SSOC that must contain notice of all relevant actions taken on the claims for benefit since the April 2011 SSOC to include a summary of all the evidence received since that time and all applicable laws and regulations considered pertinent to the issues on appeal.  A reasonable period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



